Citation Nr: 0920843	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  05-09 594 	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO)  
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for posttraumatic stress disorder (PTSD), from 
June 5, 1998, to April 21, 2002, and from June 1, 2002, to 
July 8, 2002.

2.  Entitlement to a disability rating in excess of 70 
percent for PTSD since September 1, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to October 
1971

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision, in which 
the RO granted service connection for PTSD and assigned a 50 
percent rating, effective June 5, 1998.  The Veteran filed a 
notice of disagreement (NOD) in August 1999.

In December 2002, the RO assigned a 70 percent rating for 
PTSD, effective September 1, 2002.  At that time, the RO also 
awarded a temporary total rating due to hospitalization over 
21 days, effective April 22, 2002, to May 31, 2002, and 
effective July 9, 2002, to August 31, 2002.  Hence, the 
Board's consideration of the claims for higher ratings is 
limited to periods before and after the assignment of the 
temporary total ratings.

In January 2005, the RO issued a statement of the case (SOC).  
The Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in February 2005.

In June 2007, the Board remanded these claims to the RO (via 
the Appeals Management Center (AMC) in Washington, DC).  The 
AMC continued the denial of each claim (as reflected in an 
April 2009 supplemental SOC (SSOC)), and returned these 
matters to the Board for further appellate consideration.  

Because this appeal involves a request for a higher initial 
rating following the grant of service connection, the Board 
has characterized this claim in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, while the RO has assigned a higher rating of 70 
percent for PTSD from September 1, 2002,  as a higher rating 
is available prior to and since that date,, and the appellant 
is presumed to be seeking the maximum available benefit, the 
Board has recharacterized the appeal as encompassing the two 
issues set forth on the title page.  Id; AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

In May 2009, a Deputy Vice-Chairman of the Board granted the 
motion of the Veteran's representative to advance this appeal 
on the Board's docket, pursuant to the provisions of 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2008).

The Board's decision denying an initial disability rating in 
excess of 50 percent for PTSD, from June 5, 1998, to April 
21, 2002, and from June 1, 2002, to July 8, 2002 is set forth 
below.  The claim for a disability rating in excess of 70 
percent for PTSD, since September 1, 2002, is addressed in 
the remand following the order; this matter is being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC. VA will notify the Veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  For the periods from June 5, 1998, to April 21, 2002, and 
from June 1, 2002, to July 8, 2002, the Veteran's PTSD was 
manifested by near-obsessional thoughts, difficulty in 
establishing and maintaining effective work and social 
relationships, and fantasies of violence, and GAF scores of 
53 and 55 were assigned; collectively, these findings are 
indicative of occupational and social impairment with no more 
than reduced reliability and productivity.  




CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD, 
from June 5, 1998, to April 21, 2002, and from June 1, 2002, 
to July 8, 2002, have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (1998-
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) [or Id].  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

This appeal involves a claim that was filed and initially 
adjudicated prior to the enactment of the VCAA.  The June 
1999 rating decision represents the initial adjudication of 
the then claim for service connection for PTSD.  After 
enactment of the VCAA, in July 2007 and July 2008 letters, 
the AMC provided notice to the appellant regarding what 
information and evidence was needed to substantiate the claim 
for a higher initial rating for PTSD, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
Those letters also provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  After 
issuance of the July 2008 letter, and opportunity for the 
Veteran to respond, the April 2009 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of the latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA 
treatment records, and the report of a November 1998 VA 
examination.  Also of record and considered in connection 
with the appeal are various statements provided by the 
Veteran and by his wife and representative, in his behalf.  
The Board also finds that no additional RO action to further 
develop the record is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 
§ 4.1;Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) noted an important distinction between an 
appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection and consideration of the appropriateness 
of "staged rating" (i.e., assignment of different ratings 
for distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126.

For the two periods now under consideration, the RO assigned 
the initial 50 percent rating for the Veteran's PTSD pursuant 
to Diagnostic Code 9411.  However, the actual criteria for 
evaluating psychiatric impairment other than eating disorders 
is set forth in a General Rating Formula.  See 38 C.F.R. 
§ 4.130 (2008).

Pursuant to the General Rating Formula, a 50 percent rating 
is assigned for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. §§ 4.125-4.130 (2008).

Symptoms noted in the current rating schedule are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular disability 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In evaluating the appellant's PTSD, the Board has also 
considered the Global Assessment of Functioning (GAF) scores 
assigned, and the definition of those scores.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), the GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  There is no question 
that the GAF score and the interpretations of the score are 
important considerations in rating a psychiatric disability.  
See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, they must be considered in light of 
the actual symptoms of the Veteran's disorder (which provide 
the primary basis for the rating assigned).  See 38 C.F.R. 
§ 4.126(a).

As a final preliminary matter, the Board observes that the 
Veteran carries a diagnosis of dementia, and some portion of 
the Veteran's psychiatric symptomatology may be attributable 
to this nonservice-connected disorder rather than to his 
service-connected PTSD.  However, the Board points out that 
if it is not medically possible to distinguish the effects of 
service-connected and nonservice-connected conditions, the 
reasonable doubt doctrine mandates that all signs and 
symptoms be attributed to the Veteran's service-connected 
condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  
In this case, the Veteran's dementia does not appear to be a 
significant factor during the periods under consideration 
here, and the medical  evidence does not provide a basis to 
distinguish its effects from those of the service-connected 
PTSD.  Accordingly, all the reported psychiatric 
symptomatology will be considered in evaluating the Veteran's 
PTSD.  

The Board has considered the criteria for a 70 percent 
rating, set out in detail above, but finds that, during the 
periods in question, these criteria were  not met, and were 
not more nearly approximated than those for the 50 percent 
rating.  With respect to specific examples listed in the 
schedular criteria, the Board notes that there appears to be 
no evidence demonstrating or suggesting near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively, neglect of 
personal appearance and hygiene, or spatial disorientation.  
The report of examination in November 1998 reveals that the 
Veteran does not experience panic attacks, his orientation to 
person, place, and date were intact, and he was able to 
maintain personal hygiene.  

The evidence pertinent to these periods is not consistent 
with suicidal ideation.  Although the report of examination 
in November 1998 includes comment that the Veteran has 
thought about suicide twice in his life, he did not act on 
such thoughts; and most significant in terms of the period 
under consideration here, at the time of the examination, the 
Veteran denied suicidal ideation.  The Reports of VA 
outpatient visits in August 2000 and May 2002 also indicate 
no suicidal ideation.  

The evidence pertinent to these periods is not consistent 
with obsessional rituals which interfere with routine 
activities.  The report of VA examination in November 1998 
reveals that the Veteran periodically picks at his skin to 
the point that he would bleed (around his ears).  However, 
even if conceded that this behavior represents an obsessional 
ritual, there is no suggestion that it interferes with 
Veteran's routine activities.  The examiner also described 
"almost obsessional-level intrusive combat-related 
thoughts" that interfere with the Veteran's ability to focus 
and attend to activities at work.  However, the Board 
believes that a distinction must be observed between thoughts 
and actions.  The evidence here demonstrates near-obsessional 
thoughts.  However, the criteria for a 70 percent rating 
contemplate obsessional rituals, a term that implies action.  
Here, the evidence does not demonstrate that the Veteran's 
obsessional thoughts approximate obsessional rituals.  

The evidence pertinent to these periods is not consistent 
with speech that is intermittently illogical, obscure, or 
irrelevant.  The report of examination in November 1998 
reveals that the Veteran's speech was coherent, logical, and 
goal-oriented.  Reports of VA outpatient visits in March 2000 
and August 2000 reveal speech that was coherent and goal 
oriented, with no evidence of any agitation.  A March 1999 
outpatient report reveals logical speech.  

Regarding occupational impairment, there is certainly no 
doubt that the Veteran's PTSD resulted in significant 
occupational impairment during these periods.  The report of 
examination in November 1998 reflects that, since leaving the 
military, the Veteran  worked as a heavy equipment operator.  
However, he reported that he was  unable to hold onto a job 
for more than about two years because he became angry.  He 
stated to the examiner that he often lost jobs after only a 
few weeks or months.  At the time of the examination, he was 
employed directing trucks as they brought in material for 
recycling.  He stated that he was able to hold this job only 
because his dad also worked there.  However, the Veteran 
reported that he still missed much work, often for weeks at a 
time.  The examiner noted that combat-related thoughts and 
feelings at times interfered with more important thought 
processes that would be necessary to complete occupational 
tasks.  The report of a November 1999 outpatient visit 
indicates that  the Veteran barely got himself to work on a 
daily basis and missed at least 4 days monthly because of his 
depression.  In sum, while the pertinent evidence establishes 
that the Veteran's occupational functioning was impaired, it 
does not demonstrate a significant difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting).  Indeed, it appears that, despite his 
symptomatology, the Veteran was still able to adapt to the 
demands of employment during these periods.  

The evidence pertinent to these periods is not consistent 
with the inability to establish and maintain effective 
relationships, although the evidence clearly demonstrates 
some social impairment.  A  report of examination in November 
1998 reflects  that the Veteran was living with his father 
and brother during these periods.  He would visit his 
children periodically, who lived nearby.  Except for a few 
friends, he described few outside relationships with others.  
He stated that he had a desire to be alone, and described 
himself as isolative.  A February 2002 outpatient treatment 
report indicates that the Veteran had a girlfriend and some 
army buddies, and that he was getting along with his family, 
girlfriend and co-workers.  In sum, while the evidence 
clearly demonstrates impairment in social functioning, a 
crucial distinction must be observed between the criteria for 
a 50 percent rating, and those for a 70 percent rating.  
Here, the evidence clearly shows a "difficulty" in 
establishing and maintaining effective social relationships; 
however, it does not demonstrate the complete "inability" 
to do so.  

The evidence pertinent to these periods also is not 
consistent with impaired impulse control (such as unprovoked 
irritability with periods of violence).  The Board 
acknowledges that the report of examination in November 1998 
reflects that, on one occasion, when the Veteran was working 
as a foreman, he sprayed gasoline on a noncooperative worker, 
and he wanted to ignite the worker (although he did not 
attempt to do so).  The Veteran lost his job there.  That 
report also indicates that, on an almost daily basis, the 
Veteran was experiencing fantasies of beating other truck 
drivers when they are disrespectful or inattentive to his 
requests or commands.  He was also described as easily 
angered and prone to "road rage."  The report of a March 1999 
VA outpatient visits includes notation that, on an almost 
daily basis, the Veteran wanted to yell at others, but denied 
acting on his fantasies of hurting them.  The report of a May 
2002 outpatient visit indicates that the Veteran had a 
history of angry outbursts and anger attacks.  However, at 
the time of the examination, he denied any homicidal 
ideation, and the examiner noted that he no longer 
intermittently had fantasies of hurting others, and that, 
with medication, his anger attacks were largely attenuated. 
The report of a July 2000 outpatient evaluation reflects  the 
Veteran's statement that "usually no one else knows that I'm 
pissed off but me."  Here, while the evidence provides at 
least one example of the Veteran putting violent thoughts to 
action, for the most part, the evidence simply relates to his 
thoughts and not to activity, as is contemplated by "impulse 
control" and "periods of violence."  In this case, the 
Veteran's fantasies of violence are not shown to approximate 
actual periods of violence, as required for a 70 percent 
rating.  Moreover, the exception noted in the November 1998 
report does not appear to represent the overall severity of 
the Veteran's PTSD during these periods.  

In addition to the rating criteria, the Board has also 
considered the Veteran's GAF scores assigned during these 
periods.  The November 1998 examiner assigned a GAF score of 
55.  A March 1999 outpatient report includes a GAF score of 
53.  Scores in this range reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  See 38 C.F.R. § 4.130 
(incorporating by reference the VA's adoption of the DSM-IV, 
for rating purposes).  See also Carpenter at 243 (veteran was 
rated at 50 percent for PTSD, and his GAF score was 55 to 60, 
corresponding to moderate difficulty in social and 
occupational functioning, under DSM IV)).

The Board also notes that the evidence pertinent to these 
periods does not reflect such symptomatology as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name, as contemplated for a 100 percent 
rating.

In summary, the evidence from June 5, 1998, to April 21, 
2002, and from June 1, 2002, to July 8, 2002 does not reflect 
symptomatology of the type and degree contemplated for 
contemplated for the next higher 70 percent rating, or the 
maximum.100 percent schedular rating. 

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
under consideration here, the Veteran's PTSD reflected so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (as cited in the January 2005 
SOC).  This disability has not objectively been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating, to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards. In the absence of evidence of any of the factors 
noted above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) for the periods in question 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Under these circumstances, the Board concludes that there is 
no basis for staged rating of the Veteran's PTSD, pursuant to 
Fenderson, and that  a rating in excess of 50 percent for 
PTSD, from June 5, 1998, to April 21, 2002, and from June 1, 
2002, to July 8, 2002 must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  As the preponderance of 
the evidence is against assignment of a higher rating for 
PTSD for the periods under consideration, the doctrine is not 
applicable..  See 38 U.S.C. § 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

An initial disability rating in excess of 50 percent for 
PTSD, from June 5, 1998, to April 21, 2002, and from June 1, 
2002, to July 8, 2002 is denied.




REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for a disability rating in excess of 70 
percent for PTSD since September 1, 2002 is warranted.

In May 2009, the Veteran's wife submitted partial copies of 
recent VA outpatient treatment reports (November 2008) 
pertaining to the Veteran's PTSD.  No waiver of agency of 
original jurisdiction review was received with this 
information.  See 38 C.F.R. § 20.1304(c) (2008).  Moreover, 
the Veteran's wife did not include the complete medical 
reports, but only selected pages.  The claims file currently 
contains records of VA outpatient treatment through June 
2007.  Thus, the record reveals that specific VA records are 
outstanding.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should obtain and 
associate with the claims file all outstanding medical 
records of the Veteran's treatment and/or evaluation for his 
PTSD from the Washington D.C. outpatient clinic since June 
2007.  The Board also points out that, under 38 C.F.R. 
§ 3.159(b), efforts to obtain Federal records must continue 
until either the records are received, or notification is 
provided that further efforts to obtain such records would be 
futile.  See 38 C.F.R. § 3.159(c)(1).

In addition, the Board notes that, the Veteran's wife, in a 
letter received in May 2009 has asserted that the service-
connected PTSD renders the Veteran unemployable.  It does not 
appear that a claim for total disability rating based on 
individual unemployability due to service connected 
disability (TDIU) for the period since September 1, 2002. has 
yet been addressed by the RO.  According to VA General 
Counsel, the question of TDIU entitlement may be considered 
as a component of an appealed increased rating claim if the 
TDIU claim is based solely upon the disability or 
disabilities which are the subject of the increased rating 
claim.  See VAOGCPREC 6-96.  VA General Counsel opinions are 
binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 
38 C.F.R. § 14.507 (2008).  As PTSD is the only service-
connected disability in this case, the claim for a TDIU is a 
component of the appealed claim.  However, the agency of 
original jurisdiction has not yet adjudicated this component 
of the claim.  

The Board further notes that recent assertions regarding the 
impact of the disability on employability appears to raise 
the question of the Veteran's entitlement to a higher rating 
for PTSD on an extra-schedular basis.  See 38 C.F.R. § 3.321 
(2008).  While the RO has provided the Veteran with the law 
and regulations pertaining to extraschedular evaluations, it 
has never specifically adjudicated the matter.  Thus, the RO 
should consider whether the procedures to award a higher 
rating on an extra-schedular rating are invoked, in the first 
instance, to avoid any prejudice to the Veteran.  

Regarding the effects of the Veteran's PTSD on employability, 
the Board notes that the Veteran was afforded a VA 
examination in November 2008.  The examiner was asked to 
comment on how the Veteran's PTSD (as distinguished from 
dementia) affected such aspects of his life as employment, 
relationships, and other aspects of daily living.  The report 
indicates that "[t]he examiner is unable to determine which 
areas of functioning are currently affected by PTSD or 
[d]ementia or both."  However, the examiner did not explain 
the basis for this conclusion, nor did she state conclusively 
that additional testing or other appropriate consultation 
would be fruitless in making such a determination.  As these 
questions are essential to the Board's decision on the claim, 
the Board finds that an additional attempt should be made to 
obtain a medical opinion on this question.  

Hence, the RO should arrange for the Veteran to undergo 
another VA examination, by a psychiatrist, at a VA medical 
facility. The Veteran is hereby advised that failure to 
report for any scheduled VA examination, without good cause, 
may result in a denial of the original claim (which arises 
from a claim for service connection).  See 38 C.F.R. § 
3.655(2008).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the Veteran 
fails to report to any scheduled examination, the RO must 
obtain and associate with the claims file any copy(ies) of 
notice(s) of the date and time of the examination sent to the 
Veteran by the pertinent VA medical facility.

Further, to ensure that all due process requirements are met, 
and that the record before the examiner is complete, the RO 
should also give the Veteran another opportunity to present 
information and/or evidence pertinent to the claim remaining 
on appeal, notifying him that he has a full one-year period 
for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but 
see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2008).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103,5103A (West 2002);38 C.F.R. § 3.159 
(2008).  However, identification of specific action requested 
on remand does not relieve the RO of the responsibility to 
ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the VA 
outpatient clinic in Washington D.C. 
copies of all outstanding VA records of 
evaluation and/or treatment for PTSD since 
June 2007.  In requesting these records, 
the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and, if necessary, 
authorization, to enable the RO to obtain 
any additional evidence not of record that 
pertains to the claim remaining on appeal.  

The RO should explain the type of evidence 
that is the Veteran's ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the Veteran that 
he has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records and responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA examination, by a psychiatrist, 
at a VA medical facility.  The entire 
claims file, to include a complete copy of 
the REMAND, must be made available to the 
physician designated to examine the 
Veteran, and the report of examination 
should include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests, studies, and 
consultations should be accomplished (with 
all results made available to the 
examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.  

The psychiatrist should render specific 
findings with respect to the existence, 
extent, (or frequency, as appropriate), 
and cause of: memory loss; depressed mood; 
anxiety; panic attacks; sleep impairment; 
impaired judgment, speech, impulse control 
and/or thought processes; neglect of 
personal hygiene and appearance; suicidal 
ideation; delusions and/or hallucinations; 
gross impairment in thought processes or 
communication; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal personal 
hygiene); and disorientation to time or 
place.  

To the extent possible, the psychiatrist 
should differentiate the symptoms 
attributable to PTSD from those 
attributable to dementia.  If it is not 
medically possible to do so, the 
psychiatrist should clearly so state, and 
indicate that the findings are pertinent 
to overall psychiatric impairment.

The psychiatrist should render a multi-
axial diagnosis, including assignment of a 
Global Assessment of Functioning (GAF) 
scale score that represents the level of 
impairment due to the Veteran's PTSD (as 
distinct from the nonservice-connected 
dementia, if possible), and an explanation 
of what the score means.  

Further, the psychiatrist should provide 
an opinion with respect to the impact of 
the Veteran's PTSD on employment, to 
include whether PTSD renders him 
unemployable, without consideration of 
nonservice-connected disabilities such as 
dementia (if possible )  

The psychiatrist  should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
a copy (ies) of any notice(s) of the date 
and time of the examination sent to the 
Veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested development 
action has been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

7.  After completing the requested 
actions, and any additional notification 
or development deemed warranted, the RO 
should adjudicate the claim for higher 
rating for PTSD since September 1, 2002 
(to include the Veteran's entitlement to a 
TDIU) in light of pertinent evidence (to 
particularly include all that added to the 
record since the RO's last adjudication of 
the claim) and legal authority (to 
particularly include 38 C.F.R. 
§ 3.321(b)(1)).  

8.  If the claim remaining on appeal is 
not granted to the Veteran's satisfaction, 
the RO must furnish to the Veteran and his 
representative an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  The RO is 
also reminded that this appeal has been advanced on the 
Board's docket.



____________________________________________
JACQUELINE E.MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


